FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Company RepliCel Life Sciences Inc. (the “Company”) Suite 2020 – 401 West Georgia Street Vancouver, BC V6B 5A1 Item 2. Date of Material Change June 25, 2015 Item 3. News Release News Release was disseminated via CNW Group on June 26, 2015. Item 4. Summary of Material Change The Company announced that it completed its financing announced on June 1, 2015 to raise total gross proceeds of $2,038,278.83, which consisted of a brokered private placement of 4,834,471 units (each a “Unit”) at a price of $0.31 per Unit for gross proceeds of $1,498,686.01 and a non-brokered private placement of 1,740,622 Units at a price of $0.31 per Unit for gross proceeds of $539,592.82. Each Unit consists of one common share of the Company (each, a “Share”) and one Share purchase warrant, which will entitle the holder to purchase one additional Share for a period of three years from the closing of the private placement at a price of $0.51 per Share. Item 5. Full Description of Material Change Full Description of Material Change See attached news release. Disclosure for Restructuring Transactions N/A Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. Item 7. Omitted Information Not Applicable. Item 8. Executive Officer David Hall, President and Director 604.248.8730 Item 9. Date of Report June 30, 2015
